                   Case 20-11947-MFW            Doc 5      Filed 08/16/20        Page 1 of 39




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                       )
In re:                                                 ) Chapter 11
                                                       )
CHAPARRAL ENERGY, INC., et al.,1                       ) Case No. 20-_____ (___)
                                                       )
                          Debtors.                     ) (Joint Administration Requested)
                                                       )

        MOTION OF DEBTORS FOR ENTRY OF INTERIM AND FINAL ORDERS
     (I) AUTHORIZING THE PAYMENT OF CERTAIN TAXES AND FEES AND (II)
                       GRANTING RELATED RELIEF

          Chaparral Energy, Inc. and its subsidiaries that are debtors and debtors in possession

(collectively, the “Debtors”) in the above-captioned cases (the “Chapter 11 Cases”), hereby

move (this “Motion”) for entry of interim and final orders, substantially in the forms attached

hereto as Exhibit A and Exhibit B (respectively, the “Interim Order” and the “Final Order”),

granting the relief described below.                 In support thereof, the Debtors refer to the

contemporaneously filed Declaration of Charles Duginski in Support of Chapter 11 Petitions

and First Day Pleadings (the “First Day Declaration”) and further represent as follows:

                                              JURISDICTION

                   1.     The United States Bankruptcy Court for the District of Delaware

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of 28

1
    The Debtors in these cases, along with the last four digits (or five digits, in cases in which multiple Debtors
    have the same last four digits) of each Debtor’s federal tax identification number, are: CEI Acquisition, L.L.C.
    (1817); CEI Pipeline, L.L.C. (6877); Chaparral Biofuels, L.L.C. (1066); Chaparral CO2, L.L.C. (1656);
    Chaparral Energy, Inc. (90941); Chaparral Energy, L.L.C. (20941); Chaparral Exploration, L.L.C. (1968);
    Chaparral Real Estate, L.L.C. (1655); Chaparral Resources, L.L.C. (1710); Charles Energy, L.L.C. (3750);
    Chestnut Energy, L.L.C. (9730); Green Country Supply, Inc. (2723); Roadrunner Drilling, L.L.C. (2399); and
    Trabajo Energy, L.L.C. (9753). The Debtors’ address is 701 Cedar Lake Boulevard, Oklahoma City, OK
    73114.




RLF1 23875609v.1
                   Case 20-11947-MFW       Doc 5       Filed 08/16/20   Page 2 of 39




U.S.C. § 157(b)(2). Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Debtors consent to the entry of a final order by the Court in connection with this

Motion to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

                   2.   Venue of the Chapter 11 Cases and related proceedings is proper in this

district pursuant to 28 U.S.C. §§ 1408 and 1409.

                   3.   The statutory predicates for the relief requested herein are sections 105(a),

363(b), 506(a), 507(a)(8) and 541 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532

(the “Bankruptcy Code”) and Rules 6003 and 6004 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”).

                                         BACKGROUND

                   4.   On August 16, 2020 (the “Petition Date”), the Debtors filed voluntary

petitions in this Court commencing the Chapter 11 Cases. The Debtors continue to manage and

operate their businesses as debtors in possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code. No trustee or examiner has been requested in the Chapter 11 Cases and no

committees have yet been appointed.

                   5.   The Debtors commenced the Chapter 11 Cases to implement their

comprehensive, prepackaged plan of reorganization (the “Plan”). The Plan is the result of

extensive negotiations between the Debtors, their revolving lenders, and their unsecured

noteholders, who have agreed on a comprehensive balance sheet restructuring that will reduce

the Debtors’ debt burden and increase liquidity. Holders of more than 75% of the Debtors’

outstanding revolving loans and more than 75% of the Debtors’ outstanding unsecured notes

                                                   2

RLF1 23875609v.1
                   Case 20-11947-MFW          Doc 5        Filed 08/16/20      Page 3 of 39




have documented their support for the Plan and the Chapter 11 Cases by executing a

restructuring support agreement prior to the Petition Date. Under the Plan, the Debtors will

equitize all of their approximately $300 million of unsecured notes, eliminating a significant

portion of their prepetition debt, and convert the revolving loans into an exit facility.

Importantly, the Plan contemplates that allowed general unsecured claims will remain

unimpaired and be paid in full or “ride through” the Chapter 11 Cases.

                   6.    Additional information about the Debtors, including their business

operations, their capital structure and prepetition indebtedness, and the events leading to the

filing of the Chapter 11 Cases, is set forth in detail in the First Day Declaration, which is

incorporated herein by reference.

                                         RELIEF REQUESTED

                   7.    By this Motion, pursuant to sections 105(a), 363(b), 506(a), 507(a)(8) and

541 of the Bankruptcy Code, and Bankruptcy Rules 6003 and 6004, the debtors request entry of

an interim order and final order authorizing the Debtors, in their sole discretion, to pay, in their

sole discretion, any tax and fee obligations, whether asserted prior to, on or after the Petition

Date, including any obligations subsequently determined upon audit or otherwise to be owed for

periods prior to the Petition Date, and including, without limitation, property, severance,

withholding, franchise, sales, use, excise, and income taxes, as well as certain other business,

environmental, governmental, and regulatory fees and assessments (collectively, the “Taxes and

Fees”) 2 owing to various federal, state and local governmental entities, including taxing and

licensing authorities (collectively, the “Governmental Authorities”).


2
    The Debtors incur various taxes related to their employees and are separately required to withhold certain
    amounts from each employee’s paycheck on account of things such as social security and FICA. Such payroll,
    withholding and other employee-related tax obligations are separately addressed in the Motion of Debtors for
    Entry of Interim and Final Orders (i) Authorizing the Debtors to (a) Pay Prepetition Workforce Obligations,

                                                       3

RLF1 23875609v.1
                   Case 20-11947-MFW          Doc 5       Filed 08/16/20      Page 4 of 39




                   8.    A non-exclusive list of Governmental Authorities (the “Governmental

Authorities List”) is attached hereto as Exhibit C. Although the Debtors believe that the

Governmental Authorities List is substantially complete, and the Debtors have exercised their

reasonable best efforts, the Debtors request the relief be made applicable to all Governmental

Authorities and not solely to those Governmental Authorities listed on the Governmental

Authorities List.

                   9.    For the avoidance of doubt, the requested authorization would be without

prejudice to the Debtors’ rights to contest the amounts of any Taxes and Fees on any grounds

they deem appropriate and extend to the payment of Taxes and Fees relating to tax audits that

have been completed, are in progress or arise from prepetition periods.

                   10.   In addition, the Debtors request that the Court authorize all banks and

financial institutions to receive, process, honor, pay, and, if necessary, reissue all prepetition and

postpetition checks, including prepetition checks and electronic payment and transfer requests

that the Debtors reissue or re-request postpetition, drawn on the bank accounts used by the

Debtors to satisfy their obligations in connection with the Taxes and Fees approved herein, upon

receipt by each bank or financial institution of notice of such authorization, provided that

sufficient funds are on deposit in the applicable accounts to cover such payments. The Debtors

additionally request that the Court authorize them to issue new postpetition checks to replace any

checks that may nevertheless be dishonored and to reimburse any expenses that holders of claims

in connection with the Taxes and Fees may incur as a result of any bank’s failure to honor a

prepetition check.



    (b) Continue Workforce Programs and Pay Related Administrative Obligations, (c) Pay Withholding and
    Payroll Related Taxes, (ii) Authorizing Financial Institutions to Honor and Process Related Checks and Fund
    Transfers, and (iii) Granting Related Relief, which is contemporaneously filed herewith.


                                                      4

RLF1 23875609v.1
                   Case 20-11947-MFW         Doc 5       Filed 08/16/20    Page 5 of 39




                   11.    As set forth below, the Taxes and Fees at issue are appropriate for

payment to the extent that they are priority or secured claims that are payable in full or,

alternatively, under the personal liability theory or the doctrine of necessity. By paying the

Taxes and Fees in the ordinary course of business, as and when due, the Debtors will avoid

unnecessary disputes with the Governmental Authorities—and expenditures of time and money

resulting from such disputes—over myriad issues that are typically raised by the Governmental

Authorities as they attempt to enforce their rights to collect Taxes and Fees.

                                  DEBTORS’ TAX OBLIGATIONS

                   12.    Prior to the Petition Date, the Debtors incurred obligations to federal, state

and local governments. Although as of the Petition Date, the Debtors were substantially current

in the payment of assessed and undisputed Taxes and Fees, certain Taxes and Fees attributable to

the prepetition period may not yet have become due. Certain prepetition Taxes and Fees may not

be due until the applicable monthly, quarterly, semi-annual or annual payment dates—in some

cases immediately and in others not until next year. In 2019, the Debtors paid approximately

$ on account of Taxes and Fees. As of the Petition Date, the Debtors estimate that they

have accrued liabilities, which are not yet due, in the approximate amount of $ on

account of Taxes and Fees. The Debtors’ estimated Taxes and Fees are summarized below:

                                                                                     Final Amount
                                                                     Interim
               Category                       Description                         (Inclusive of Interim
                                                                     Amount
                                                                                        Amount)
Property Taxes                          Taxes and obligations
                                        related to real and
                                                                          $0            $220,000
                                        personal property
                                        holdings
Severance Taxes                         Taxes on account of
                                        severing natural
                                                                    $450,000            $450,000
                                        resources, such as oil
                                        and gas, from the land



                                                     5

RLF1 23875609v.1
                   Case 20-11947-MFW            Doc 5       Filed 08/16/20      Page 6 of 39




Royalty Withholding Taxes                  Taxes required on
                                           account of mineral
                                                                           $45,000              $220,000
                                           royalty payments to
                                           third parties
Franchise Taxes                            Taxes required to
                                           conduct business in             $45,000              $160,000
                                           the ordinary course
Sales, Use, and Excise Taxes               Taxes related to the
                                           sale and use of certain            $0                    $0
                                           goods and services
Income Taxes                               Taxes on net income
                                                                              $0                    $0
                                           for corporate income
Regulatory Fees and Other                  Fees related to
Miscellaneous Taxes                        business,
                                           administrative,
                                                                           $10,000               $10,000
                                           environmental, and
                                           regulatory
                                           assessments
Total                                                                     $ 550,000            $1,060,000

A.       Property Taxes

                   13.    The Debtors incur various state and local property taxes against the

Debtors’ real and personal property (collectively, the “Property Taxes”). The Debtors are

generally required to pay Property Taxes on an annual basis to avoid the imposition and/or

enforcement of statutory liens on their real or personal property. In 2019, the Debtors paid

approximately $365,000 on account of Property Taxes.

                   14.    As of the Petition Date, the Debtors estimate that the amount of accrued

but unpaid Property Taxes is approximately $220,000, 3 none of which will become due and

owing within the interim period of these Chapter 11 Cases.

B.       Severance Taxes

                   15.    The Debtors are also required to pay taxes imposed in connection with the

removal of nonrenewable resources such as crude oil and natural gas (collectively, the

3
     The Debtors are estimated to pay a lower amount of Property Taxes in 2020 as compared to 2019 due to the sale
     of certain of the Debtors’ properties.


                                                        6

RLF1 23875609v.1
                   Case 20-11947-MFW      Doc 5       Filed 08/16/20   Page 7 of 39




“Severance Taxes”). Severance Taxes are calculated as a percentage of either the value or

volume of oil and gas produced, or some combination thereof, depending upon the jurisdiction.

The failure to pay the Severance Taxes when due could result in penalties, liens to secure

payment of outstanding Severance Taxes, and disruption of the Debtors’ operations.            The

Debtors pay Severance Taxes on a monthly basis. In 2019, the Debtors paid approximately

$2,480,000 on account of Severance Taxes.

                   16.   In certain circumstances, the Debtors may be entitled to a refund of the

portion of the Severance Taxes upon review and approval of the applicable taxing authority for

certain qualifying producing wells, including, but not limited to, horizontally drilled wells,

enhanced oil recovery projects, high-cost gas wells, and economically at-risk wells. If the

Debtors receive a refund on the portion of the Severance Taxes, to the extent the Debtors serve

as an operator for certain oil and gas leases, the Debtors will remit the pro rata share of the

refund to the royalty interest owners and working interest owners of the oil and gas lease.

                   17.   As of the Petition Date, the Debtors estimate that the amount of accrued

but unpaid Severance Taxes is approximately $450,000, of which approximately $450,000 will

become due and owing within the interim period of these Chapter 11 Cases.

C.       Royalty Withholding Taxes

                   18.   In the ordinary course of business, the Debtors pay mineral royalty

payments to third parties. Certain Governmental Authorities require the Debtors to withhold and

remit taxes on account of such mineral royalty payments (collectively, “Royalty Withholding

Taxes”). The Royalty Withholding Taxes are a form of income tax, and are paid to the Internal

Revenue Service, the applicable taxing authority, or both.             In 2019, the Debtors paid

approximately $1,250,000 on account of Royalty Withholding Taxes.



                                                  7

RLF1 23875609v.1
                   Case 20-11947-MFW      Doc 5       Filed 08/16/20   Page 8 of 39




                   19.   As of the Petition Date, the Debtors estimate that the amount of accrued

but unpaid Royalty Withholding Taxes is approximately $220,000, of which approximately

$45,000 will become due and owing within the interim period of these Chapter 11 Cases.

D.       Franchise Taxes

                   20.   The Debtors incur various state franchise taxes (the “Franchise Taxes”).

The Debtors are required to pay Franchise Taxes in order to remain in good standing and

continue conducting their businesses pursuant to applicable state and local laws. In 2019, the

Debtors paid approximately $310,000 on account of Franchise Taxes.

                   21.   As of the Petition Date, the Debtors estimate that the amount of accrued

but unpaid Franchise Taxes is approximately $160,000, of which approximately $45,000 will

become due and owing within the interim period of these Chapter 11 Cases.

E.       Sales, Use, and Excise Taxes

                   22.   The Debtors collect or incur various state and local taxes in connection

with the Debtors’ drilling and exploration services and the Debtors’ sale of oil and natural gas

(collectively, “Sales, Use, and Excise Taxes”). Sales, Use, and Excise Taxes are essentially

general consumption taxes charged at the point of purchase for certain goods and services, which

are usually set up by the applicable Governmental Authority as a percentage of the price of the

good or service purchased, and may also be charged for certain activities such as highway

transportation.      Additionally, the Debtors purchase a variety of equipment, materials, and

supplies necessary for the operation of their business from vendors who may not operate in the

state where the property is to be delivered and, therefore, do not charge the Debtors sales tax in

connection with such purchases. In these cases, applicable law generally requires the Debtors to

subsequently pay use taxes on such purchases. The Debtors are required to pay Sales, Use, and



                                                  8

RLF1 23875609v.1
                   Case 20-11947-MFW       Doc 5       Filed 08/16/20   Page 9 of 39




Excise Taxes on a monthly or quarterly basis, as applicable.            In 2019, the Debtors paid

approximately $32,000 on account of Sales, Use, and Excise Taxes.

                   23.   As of the Petition Date, the Debtors estimate that the amount of accrued

but unpaid Sales, Use, and Excise Taxes is approximately $0, none of which will become due

and owing within the interim period of these Chapter 11 Cases.

F.       Income Taxes

                   24.   The Debtors incur various corporate income taxes on their taxable net

income (collectively, “Income Taxes”). Income Taxes are generally calculated as a percentage

of net or gross income, as applicable. The Debtors are required to pay Income Taxes on an

annual basis in order to remain in good standing and continue conducting their businesses

pursuant to applicable federal, state, and local laws. State Income Taxes are generally calculated

as a percentage of net income, but certain states assess a minimum amount of Income Taxes for

doing business in that state regardless of net income. In 2019, the Debtors did not pay any

amount on account of Income Taxes due to net losses from operations.

                   25.   As of the Petition Date, the Debtors estimate that the amount of accrued

but unpaid Income Taxes is approximately $0, none of which will become due and owing within

the interim period of these Chapter 11 Cases.

G.       Regulatory Fees and Other Miscellaneous Taxes

                   26.   The Debtors incur, in the ordinary course of business, certain regulatory

fees and assessments, permitting fees, licensing fees, levies, and other miscellaneous taxes

related to business, administrative, and environmental rules and regulations (the “Regulatory

Fees and Other Miscellaneous Taxes”).              The Debtors remit these fees to the relevant

Governmental Authorities on a timely basis as required by the relevant Governmental



                                                   9

RLF1 23875609v.1
                   Case 20-11947-MFW      Doc 5    Filed 08/16/20     Page 10 of 39




Authorities. In 2019, the Debtors paid approximately $17,000 on account of Regulatory Fees

and other Miscellaneous Taxes.

                   27.   As of the Petition Date, the Debtors estimate that the amount of accrued

but unpaid Regulatory Fees and other Miscellaneous Taxes is approximately $10,000, of which

approximately $10,000 will become due and owing within the interim period of these Chapter 11

Cases.

                                   APPLICABLE AUTHORITY

A.       Certain of the Taxes and Fees May Be Secured or Priority Claims Entitled to
         Special Treatment Under the Bankruptcy Code.


                   28.   Claims for certain Taxes and Fees are either secured by statutory liens or

entitled to priority status. To the extent that the Taxes and Fees are priority claims pursuant to

section 507(a)(8) of the Bankruptcy Code or secured claims pursuant to section 506(a) of the

Bankruptcy Code, their payment should be authorized on the basis that (a) they are required to be

paid in full as a condition to satisfying the plan confirmation requirements contained in section

1129 of the Bankruptcy Code or (b) they would be entitled to payment before any prepetition

non-priority unsecured claim.

                   29.   If the Taxes and Fees are deemed priority claims, section 1129(a)(9)(C) of

the Bankruptcy Code requires that they be paid no less favorably than through regular

installment payments, over a period not exceeding five (5) years after the Petition Date, of a total

value as of the effective date of the plan equal to the allowed amount of each such claim. See 11

U.S.C. § 1129(a)(9)(C).

                   30.   If the Taxes and Fees are deemed secured claims that would (but for such

secured status) fall under the rubric of section 507(a)(8) of the Bankruptcy Code, then section

1129(a)(9)(D) of the Bankruptcy Code requires that they be paid no less favorably than through

                                                  10

RLF1 23875609v.1
                   Case 20-11947-MFW       Doc 5     Filed 08/16/20      Page 11 of 39




regular installment payments, over a period not exceeding five years after the Petition Date, of a

total value as of the effective date of the plan equal to the allowed amount of each such claim.

See 11 U.S.C. § 1129(a)(9)(D) (referring back to 11 U.S.C. § 1129(a)(9)(C)). Otherwise, section

1129(b)(2)(A) of the Bankruptcy Code requires that they be satisfied through deferred cash

payments totaling at least the allowed amount of each such claim, of a value, as of the effective

date of the plan, equal to the value of the collateral securing the claim, with a continuation of the

liens against the collateral; or if the collateral is to be sold, that the lien securing the claim attach

to the proceeds of sale; or that the holder realize the indubitable equivalent of the claim. See 11

U.S.C. § 1129(b)(2)(A); see also Federal Home Loan Mortgage Corp. v. Bugg (In re Bugg), 172

B.R. 781, 785 (E.D. Pa. 1994) (“The ‘fair and equitable’ standard requires that a secured claim

holder retain its lien and receive deferred cash payments totaling [sic] at least the allowed

amount of the claimant’s secured claim and a present value equal to the value of its collateral.”).

                   31.   Because of the likelihood that the vast majority of the Taxes and Fees

constitute either priority claims under section 507(a)(8) of the Bankruptcy Code or secured

claims under section 506(a) of the Bankruptcy Code, the Debtors’ payment of the Taxes and

Fees now, in all likelihood, will affect only the timing of the payments and not the amounts to be

received by the Governmental Authorities. Moreover, by paying legitimate tax claims now, the

Debtors will avoid any unnecessary fees, interest or penalties that might otherwise be asserted.

Other creditors and parties in interest, therefore, will not be prejudiced if the relief sought herein

is granted by this Court.

B.       Payment of the Taxes and Fees as Provided Herein Is a Sound Exercise of the
         Debtors’ Business Judgment.


                   32.   This Court may also authorize the Debtors to pay Taxes and Fees under

section 363(b) of the Bankruptcy Code, which provides that “[t]he trustee, after notice and a

                                                   11

RLF1 23875609v.1
                   Case 20-11947-MFW     Doc 5    Filed 08/16/20     Page 12 of 39




hearing, may use, sell or lease, other than in the ordinary course of business, property of the

estate.” 11 U.S.C. § 363(b)(1). Courts have indicated that the use of property of the estate

outside of the ordinary course of business is proper where the debtor in possession has

articulated “some business justification, other than the mere appeasement of major creditors.” In

re Ionosphere Clubs, Inc., 98 B.R. 174, 175 (Bankr. S.D.N.Y. 1989); see also Institutional

Creditors of Cont’l Airlines, Inc. v. Cont’l Airlines, Inc. (In re Cont’l Airlines, Inc.), 780 F.2d

1223, 1226 (5th Cir. 1986) (holding that section 363(b) of the Bankruptcy Code requires that

“there must be some articulated business justification for using, selling or leasing the property

outside the ordinary course of business”); Comm. of Equity Sec. Holders v. Lionel Corp. (In re

Lionel Corp.), 722 F.2d 1063, 1071 (2d Cir. 1983) (“[A] judge determining a § 363(b)

application [must] expressly find . . . a good business reason to grant such an application.”); Dai-

Ichi Kangyo Bank, Ltd. v. Montgomery Ward Holding Corp. (In re Montgomery Ward Holding

Corp.), 242 B.R. 147 (D. Del. 1999) (“In determining whether to authorize the use, sale or lease

of property of the estate under [Section 363], courts require the debtor to show that a sound

business purposes justified such actions.”).

                   33.   The relief requested herein easily satisfies the foregoing standards.

Failure to pay the Taxes and Fees to the Governmental Authorities in full and on time, thereby

risking the cessation of normal relations between the Governmental Authorities and the Debtors,

will make these estates worse off than they will be having paid the Taxes and Fees. It is in the

best interests of the Debtors’ estates that the Taxes and Fees be paid on time so as to avoid

administrative difficulties. Failure to timely pay, or a precautionary withholding by the Debtors

of payment of, the Taxes and Fees may cause the Governmental Authorities to take precipitous

action, including an increase in audits, a flurry of lien filings and significant administrative



                                                 12

RLF1 23875609v.1
                   Case 20-11947-MFW          Doc 5     Filed 08/16/20        Page 13 of 39




maneuvering at the expense of the Debtors’ time and resources. Prompt and regular payment of

the Taxes and Fees will avoid this unnecessary governmental action.

                   34.   Additionally, many federal, state, and local statutes also impose personal

liability on officers and directors of companies for nonpayment of certain types of taxes. It is in

the best interests of the Debtors’ estates and consistent with the principles of the Bankruptcy

Code to eliminate the possibility that officers and directors will become subject to lawsuits or

proceedings for any unpaid Taxes and Fees that would distract them from devoting their full

attention to the Debtors’ business and orderly administration of these Chapter 11 Cases.

                   35.   Alternatively, authorization to pay the Taxes and Fees is appropriate under

the “doctrine of necessity,” which is grounded in section 105(a) of the Bankruptcy Code.

Section 105(a) provides that the Court “may issue any order, process or judgment that is

necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a). The

purpose of this section is to grant bankruptcy courts the authority to take actions necessary to

exercise their power under the Bankruptcy Code.

                   36.   The doctrine of necessity is a well-settled doctrine that permits a

bankruptcy court to authorize payment of certain prepetition claims prior to the completion of the

reorganization process where the payment of such claims is necessary to the reorganization. See

In re Just for Feet, Inc., 242 B.R. 821, 826 (D. Del. 1999) (stating that where the debtor “cannot

survive” absent payment of certain prepetition claims, the doctrine of necessity should be

invoked to permit payment of key inventory suppliers’ prepetition claims when such suppliers

could destroy debtor’s business by refusing to deliver new inventory on eve of debtor’s key sales

season);4 see also In re Columbia Gas Sys., Inc., 171 B.R. 189, 191-92 (Bankr. D. Del. 1994)


4
    The Court’s power to utilize the doctrine of necessity in chapter 11 cases derives from the Court’s inherent
    equity powers and its statutory authority to “issue any order, process or judgment that is necessary or

                                                      13

RLF1 23875609v.1
                   Case 20-11947-MFW             Doc 5      Filed 08/16/20         Page 14 of 39




(reiterating court’s own statement in a prior ruling that “[i]n the Third Circuit the law is clear that

to justify payment of one class of pre-petition creditors in advance of a confirmed plan, the

debtor must show that payment is essential to the continued operation of the business.”); In re

Sharon Steel Corp., 159 B.R. 730, 736 (Bankr. W.D. Pa. 1993) (“The Third Circuit has adopted

the ‘necessity of payment’ doctrine.”); In re NVR L.P., 147 B.R. 126, 127 (Bankr. E.D. Va.

1992) (“[T]he court can permit pre-plan payment of a pre-petition obligation when essential to

the continued operation of the debtor.”).

C.       Certain of the Taxes and Fees May Not Be Property of the Debtors’ Estates.


                   37.     Certain of the Taxes and Fees may constitute so-called “trust fund” taxes,

which are required to be collected from third parties and held in trust for payment to the

Governmental Units. Such taxes are not considered property of the estates under section 541(d)

of the Bankruptcy Code. See Begier v. IRS, 496 U.S. 53, 63-67 (1990) (trust fund taxes are not

property of estate); see also City of Farrell v. Sharon Steel Corp., 41 F.3d 92, 96 (3d Cir. 1994)

(withheld taxes were subject to a trust); Official Comm. of Unsecured Creditors of the Columbia

Gas Transmission Corp. v. Columbia Gas Sys. Inc. (In re Columbia Gas Sys. Inc.), 997 F.2d

1039, 1061-62 (3d Cir. 1993) (refunds required to be collected by federal law created trust fund

that was not property of the debtor’s estate); Shank v. Wash. State Dep’t of Revenue, Excise Tax

Div. (In re Shank), 792 F.2d 829, 830 (9th Cir. 1986) (sales tax required by state law to be

collected by sellers from their customers is “trust fund” tax); DeChiaro v. N.Y. State Tax

     appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a). The United States Supreme Court first
     articulated the doctrine of necessity over a century ago, in Miltenberger v. Logansport Ry. Co., 106 U.S. 286
     (1882), in affirming the authorization by the lower court of the use of receivership funds to pay pre-receivership
     debts owed to employees, vendors and suppliers, among others, when such payments were necessary to
     preserve the receivership property and the integrity of the business in receivership. See id. at 309-14. The
     modern application of the doctrine of necessity is largely unchanged from the Court’s reasoning in
     Miltenberger. See In re Lehigh & New Eng. Ry. Co., 657 F.2d 570, 581-82 (3d Cir. 1981) (“[I]n order to justify
     payment under the ‘necessity of payment’ rule, a real and immediate threat must exist that failure to pay will
     place the continued operation of the [debtor] in serious jeopardy.”).

                                                          14

RLF1 23875609v.1
                   Case 20-11947-MFW       Doc 5    Filed 08/16/20     Page 15 of 39




Comm’n, 760 F.2d 432, 433-34 (2d Cir. 1985) (same); In re Al Copeland Enters., Inc., 133 B.R.

837, 841-42 (Bankr. W.D. Tex. 1991) (debtor obligated to pay Texas sales taxes plus interest

because such taxes were “trust fund” taxes), aff’d, 991 F.2d 233 (5th Cir. 1993). The Debtors,

therefore, arguably have no equitable interest in the Taxes and Fees that are trust fund taxes and

are obligated to pay over the collected amounts.

                   38.   In these Chapter 11 Cases, the Debtors’ focus is on addressing their

operational and financial issues in a manner that will maximize recoveries. In this context, the

payment of the Taxes and Fees is insignificant and will have no meaningful effect on the

recoveries of creditors in the Chapter 11 Cases, particularly in view of the priority or secured

status of a significant portion of such obligations. Moreover, the payment amount will likely be

offset in no small part by the amount of postpetition resources that the Debtors will conserve by

obviating the need to spend time and money to address disputes with the Governmental

Authorities that are unnecessary and wasteful of the resources of the Debtors and this Court.

                   39.   In fact, numerous courts in this jurisdiction have granted relief similar to

that requested herein. See, e.g., In re Vivus, Inc., Case No. 20-11779 (LSS) (Bankr. D. Del. July

10, 2020); In re Pyxus International, Inc., Case No. 20-11570 (LSS) (Bankr. D. Del. June 16,

2020); In re Longview Power, LLC, Case No. 20-10951 (BLS) (Bankr. D. Del. May 18, 2020);

In re Boy Scouts of Am. & Del. BSA, LLC, Case No. 20-10343 (LSS) (Bankr. D. Del. Apr. 8,

2020); In re Cosi, Inc., Case No. 20-10417 (BLS) (Bankr. D. Del. Mar. 17, 2020); In re RentPath

Holdings, Inc., Case No. 20-10312 (BLS) (Bankr. D. Del. Mar. 10, 2020); In re Bumble Bee

Parent, Inc., Case No. 19-12502 (LSS) (Bankr. D. Del. Dec. 19, 2019); In re Pernix Sleep, Inc.,

Case No. 19-10323 (CSS) (Bankr. D. Del. Feb. 21, 2019); In re TerraVia Holdings, Inc., Case

No. 17-11655 (CCS) (Bankr. D. Del. Aug. 3, 2017); In re Bonanza Creek Energy, Inc., Case No.



                                                   15

RLF1 23875609v.1
                   Case 20-11947-MFW       Doc 5     Filed 08/16/20     Page 16 of 39




17-10015 (KJC) (Bankr. D. Del. Jan. 5, 2017).               The Debtors submit that the present

circumstances warrant similar relief in the Chapter 11 Cases.

APPLICABLE FINANCIAL INSTITUTIONS SHOULD BE AUTHORIZED TO HONOR
           AND PROCESS RELATED CHECKS AND TRANSFERS

                   40.   The Debtors also request that all applicable financial institutions be

authorized to (a) receive, process, honor, and pay all checks presented for payment of, and to

honor all fund transfer requests made by the Debtors related to, the claims that the Debtors

request authority to pay in this Motion, regardless of whether the checks were presented or fund

transfer requests were submitted before, on, or after the Petition Date and (b) rely on the

Debtors’ designation of any particular check as approved by the Proposed Orders.

                     BANKRUPTCY RULE 6003 HAS BEEN SATISFIED AND
                       BANKRUPTCY RULE 6004 SHOULD BE WAIVED

                   41.   Pursuant to Bankruptcy Rule 6003, the Court may grant relief regarding a

motion to pay all or part of a prepetition claim within twenty-one days after the Petition Date if

the relief is necessary to avoid immediate and irreparable harm. See Fed. R. Bankr. P. 6003(b).

Based on the foregoing, the Debtors submit that they have satisfied the requirements of

Bankruptcy Rule 6003(b) because the relief set forth in Exhibit A is necessary to avoid

immediate and irreparable harm.

                   42.   To the extent that any aspect of the relief sought herein constitutes a use of

property under section 363(b) of the Bankruptcy Code, the Debtors request a waiver of the notice

requirements under Bankruptcy Rule 6004(a) and the fourteen day stay under Bankruptcy Rule

6004(h). As described above, the relief that the Debtors request in this Motion is immediately

necessary in order for the Debtors to be able to continue to operate their businesses and preserve

the value of their estates. The Debtors respectfully request that the Court waive the notice

requirements imposed by Bankruptcy Rule 6004(a) and the fourteen day stay imposed by

                                                   16

RLF1 23875609v.1
                   Case 20-11947-MFW      Doc 5    Filed 08/16/20      Page 17 of 39




Bankruptcy Rule 6004(h), as the exigent nature of the relief sought herein justifies immediate

relief.

                                  RESERVATION OF RIGHTS

                   43.   Nothing contained herein is intended or should be construed as, or deemed

to constitute (a) an admission as to the amount, basis for, or validity of any agreement or claim

against the Debtors under the Bankruptcy Code or applicable nonbankruptcy law; (b) a waiver or

impairment of the Debtors’ or any other party in interest’s right to dispute any claim; (c) a

promise or requirement to pay any particular claim; (d) an implication or admission that any

particular claim is of the type specified or defined in this Motion; (e) a request or authorization to

assume, adopt, or reject any agreement, contract, or lease pursuant to section 365 of the

Bankruptcy Code; (f) an admission as to the validity, priority, enforceability, or perfection of any

lien on, security interest in, or other encumbrance on property of the Debtors’ estates; or (g) a

waiver of any claims or causes of action which may exist against any entity under the

Bankruptcy Code or applicable law. If the Court grants the relief sought herein, any payment

made pursuant to the Court’s order is not intended and should not be construed as an admission

as to the validity of any particular claim or a waiver of the Debtors’ rights to subsequently

dispute such claim.

                                             NOTICE

                   44.   Notice of this Motion will be given to: (a) the Office of the United States

Trustee for the District of Delaware; (b) the administrative agent for the Debtors’ prepetition

revolving credit facility; (c) counsel to the administrative agent for the Debtors’ prepetition

revolving credit facility; (d) the indenture trustee under the Debtors’ 8.750% senior notes due

2023; (e) Stroock & Stroock & Lavan LLP and Young, Conaway, Stargatt & Taylor, LLP, as



                                                  17

RLF1 23875609v.1
                   Case 20-11947-MFW     Doc 5    Filed 08/16/20   Page 18 of 39




counsel to the ad hoc group of holders of the 8.750% senior notes due 2023; (f) the Internal

Revenue Service; (g) the Environmental Protection Agency and similar state environmental

agencies for states in which the Debtors conduct business; (h) the United States Attorney for the

District of Delaware; (i) the Attorneys General for the states of Oklahoma and Texas; (j) counsel

to Naylor Farms, Inc. and Harrel’s LLC, as lead plaintiffs in the action captioned Naylor Farms,

Inc., individually and as class representative on behalf of all similarly situated persons v.

Chaparral Energy, L.L.C., Case No. 11-00634 (W.D. Ok. 2011); (k) the parties included on the

Debtors’ consolidated list of twenty (20) largest unsecured creditors; (l) applicable financial

institutions; (m) the Governmental Authorities; and (n) any party that is entitled to notice

pursuant to Local Rule 9013-1(m) (collectively, the “Notice Parties”). The Debtors submit that,

under the circumstances, no other or further notice is required.




                                                 18

RLF1 23875609v.1
                   Case 20-11947-MFW       Doc 5    Filed 08/16/20    Page 19 of 39




                   WHEREFORE, the Debtors respectfully request that the Court enter the Interim

Order and the Final Order, substantially in the forms attached hereto as Exhibit A and Exhibit

B, respectively, granting the relief requested in the Motion and such other and further relief as

may be just and proper.


Dated: August 16, 2020
       Wilmington, Delaware


                                               /s/_John H. Knight____
                                               John H. Knight (No. 3848)
                                               Amanda R. Steele (No. 5530)
                                               Brendan J. Schlauch (No. 6115)
                                               RICHARDS, LAYTON & FINGER, P.A.
                                               One Rodney Square
                                               920 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: 302-651-7700
                                               Fax: 302-651-7701
                                               Email: knight@rlf.com
                                                       steele@rlf.com
                                                       schlauch@rlf.com

                                               - and -

                                               Damian S. Schaible (pro hac vice pending)
                                               Angela M. Libby (pro hac vice pending)
                                               Jacob S. Weiner (pro hac vice pending)
                                               Paavani Garg (pro hac vice pending)
                                               DAVIS POLK & WARDWELL LLP
                                               450 Lexington Avenue
                                               New York, New York 10017
                                               Telephone: 212-450-4000
                                               Fax: 212-701-5800
                                               Email: damian.schaible@davispolk.com
                                                      angela.libby@davispolk.com
                                                      jacob.weiner@davispolk.com
                                                      paavani.garg@davispolk.com

                                               Proposed Counsel for Debtors and
                                               Debtors in Possession



                                                   19

RLF1 23875609v.1
                   Case 20-11947-MFW   Doc 5   Filed 08/16/20   Page 20 of 39




                                        EXHIBIT A

                                  Proposed Interim Order




RLF1 23875609v.1
                   Case 20-11947-MFW           Doc 5      Filed 08/16/20         Page 21 of 39




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                       )
In re:                                                 ) Chapter 11
                                                       )
CHAPARRAL ENERGY, INC., et al.,1                       ) Case No. 20-_____ (___)
                                                       )
                          Debtors.                     ) (Jointly Administered)
                                                       )

     INTERIM ORDER UNDER 11 U.S.C. §§ 105(a), 363(b), 506(a), 507(a)(8) AND 541
    AND FED. R. BANKR. P. 6003 (I) AUTHORIZING THE PAYMENT OF CERTAIN
            TAXES AND FEES AND (II) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)2 of Chaparral Energy, Inc. and its subsidiaries that are

debtors and debtors in possession (collectively, the “Debtors”) in the Chapter 11 Cases for entry

of an Interim Order and Final Order, pursuant to sections 105(a), 363(b), 506(a), 507(a)(8) and

541 of the Bankruptcy Code, and Bankruptcy Rules 6003 and 6004, authorizing the Debtors, in

their sole discretion, to pay any Taxes and Fees owing to the Governmental Authorities; and the

Court having jurisdiction to consider the matters raised in the Motion pursuant to 28 U.S.C.

§ 1334 and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012; and the Court having authority to hear the

matters raised in the Motion pursuant to 28 U.S.C. § 157; and venue being proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409; and consideration of the Motion and the

requested relief being a core proceeding that the Court can determine pursuant to 28 U.S.C.
1
    The Debtors in these cases, along with the last four digits (or five digits, in cases in which multiple Debtors
    have the same last four digits) of each Debtor’s federal tax identification number, are: CEI Acquisition, L.L.C.
    (1817); CEI Pipeline, L.L.C. (6877); Chaparral Biofuels, L.L.C. (1066); Chaparral CO2, L.L.C. (1656);
    Chaparral Energy, Inc. (90941); Chaparral Energy, L.L.C. (20941); Chaparral Exploration, L.L.C. (1968);
    Chaparral Real Estate, L.L.C. (1655); Chaparral Resources, L.L.C. (1710); Charles Energy, L.L.C. (3750);
    Chestnut Energy, L.L.C. (9730); Green Country Supply, Inc. (2723); Roadrunner Drilling, L.L.C. (2399); and
    Trabajo Energy, L.L.C. (9753). The Debtors’ address is 701 Cedar Lake Boulevard, Oklahoma City, OK
    73114.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.




RLF1 23875609v.1
                   Case 20-11947-MFW      Doc 5       Filed 08/16/20   Page 22 of 39




§ 157(b)(2); and due and proper notice of the Motion and opportunity for a hearing on the

Motion having been given to the Notice Parties, under the circumstances, and it appearing that

no other or further notice need be provided; and the Court having reviewed and considered the

Motion and the First Day Declaration; and the Court having held a hearing on the Motion

(the “Hearing”); and the Court having found that the legal and factual bases set forth in the

Motion and at the Hearing establish just cause for the relief granted herein; and the Court having

determined that the relief requested in the Motion being in the best interests of the Debtors, their

creditors, their estates, and all other parties in interest; and the Court having determined that the

relief requested in the Motion is necessary to avoid immediate and irreparable harm to the

Debtors and their estates as contemplated by Bankruptcy Rule 6003; and upon all of the

proceedings had before the Court; and after due deliberation and sufficient cause appearing

therefor, it is hereby

                   ORDERED, ADJUDGED AND DECREED THAT:

                   1.    The Motion is GRANTED on an interim basis as set forth herein.

                   2.    The final hearing to consider the relief requested in the Motion shall be

held on ___________, 2020 at __:____ _.m. prevailing Eastern Time.               Any objections or

responses to entry of a final order on the Motion shall be filed on or before 4:00 p.m., prevailing

Eastern Time, on ________________, 2020. In the event no objections to entry of the Final

Order on the Motion are timely received, this Court may enter such Final Order without need for

the final hearing.

                   3.    The Debtors are authorized, but not directed, in their sole discretion, to

pay, in the ordinary course of their businesses, all Taxes and Fees to the Governmental

Authorities (including those Governmental Authorities listed on Exhibit C to the Motion),



                                                  2

RLF1 23875609v.1
                   Case 20-11947-MFW      Doc 5       Filed 08/16/20   Page 23 of 39




whether arising before, on or after the Petition Date; provided that prior to entry of the Final

Order, any payments of the Taxes and Fees shall not exceed the following:

                          Category                                      Interim Amount
Severance Taxes                                                             $450,000
Royalty Withholding Taxes                                                   $45,000
Franchise Taxes                                                             $45,000
Regulatory Fees and Other Miscellaneous Taxes                               $10,000


                   4.    Nothing in the Motion or this Interim Order shall be construed as

impairing the Debtors’ right to contest the validity or amount of any Taxes and Fees allegedly

due or owing to any Governmental Authorities or priority or any claim or lien against the

Debtors, and all Debtors’ rights with respect thereto are hereby reserved.

                   5.    All applicable banks and other financial institutions are hereby authorized

to receive, process, honor, and pay any and all checks, drafts, wires, check transfer requests, or

automated clearing house transfers evidencing amounts paid by the Debtors under this Interim

Order whether presented prior to, on, or after the Petition Date. Such banks and financial

institutions are authorized to rely on the representations of the Debtors as to which checks are

issued or authorized to be paid pursuant to this Interim Order without any duty of further inquiry

and without liability for following the Debtors’ instructions.

                   6.    Nothing in this Interim Order or any action taken by the Debtors in

furtherance of the implementation hereof shall be deemed to constitute an assumption or

rejection of any executory contract or unexpired lease pursuant to section 365 of the Bankruptcy

Code, and all of the Debtors’ rights with respect to such matters are expressly reserved.

                   7.    Notwithstanding the relief granted herein and any actions taken hereunder,

nothing contained herein shall (a) create, nor is it intended to create, any rights in favor of, or



                                                  3

RLF1 23875609v.1
                   Case 20-11947-MFW      Doc 5       Filed 08/16/20   Page 24 of 39




enhance the status of any claim held by, any person or entity or (b) be deemed to convert the

priority of any claim from a prepetition claim into an administrative expense claim.

                   8.    Nothing in this Interim Order nor the Debtors’ payment of claims pursuant

to this Interim Order shall be construed as or deemed to constitute (a) an agreement or admission

by the Debtors as to the validity of any claim against the Debtors on any ground, (b) a grant of

third party beneficiary status or bestowal of any additional rights on any third party, (c) a waiver

or impairment of any rights, claims or defenses of the Debtors’ rights to dispute any claim on any

grounds, (d) a promise by the Debtors to pay any claim, or (e) an implication or admission by the

Debtors that such claim is payable pursuant to this Interim Order.

                   9.    The requirements of Bankruptcy Rules 6003 and 6004(a) are satisfied by

the contents of the Motion.

                   10.   Any Bankruptcy Rule (including, but not limited to, Bankruptcy Rule

6004(h)) or Local Rule that might otherwise delay the effectiveness of this Interim Order is

hereby waived, and the terms and conditions of this Interim Order shall be effective and

enforceable immediately upon its entry.

                   11.   The Debtors are authorized to take all such actions as are necessary or

appropriate to implement the terms of this Interim Order.

                   12.   The Court shall retain exclusive jurisdiction to hear and determine all

matters arising from or related to the implementation, interpretation, and enforcement of this

Interim Order.




                                                  4

RLF1 23875609v.1
                   Case 20-11947-MFW   Doc 5   Filed 08/16/20   Page 25 of 39




                                        EXHIBIT B

                                   Proposed Final Order




RLF1 23875609v.1
                   Case 20-11947-MFW           Doc 5      Filed 08/16/20         Page 26 of 39




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                       )
In re:                                                 ) Chapter 11
                                                       )
CHAPARRAL ENERGY, INC., et al.,1                       ) Case No. 20-_____ (___)
                                                       )
                          Debtors.                     ) (Jointly Administered)
                                                       )

      FINAL ORDER UNDER 11 U.S.C. §§ 105(a), 363(b), 506(a), 507(a)(8) AND 541
    AND FED. R. BANKR. P. 6003 (I) AUTHORIZING THE PAYMENT OF CERTAIN
            TAXES AND FEES AND (II) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)2 of Chaparral Energy, Inc. and its subsidiaries that are

debtors and debtors in possession (collectively, the “Debtors”) in the Chapter 11 Cases for entry

of an Interim Order and Final Order, pursuant to sections 105(a), 363(b), 506(a), 507(a)(8) and

541 of the Bankruptcy Code and Bankruptcy Rules 6003 and 6004, authorizing the Debtors, in

their sole discretion, to pay any Taxes and Fees owing to the Governmental Authorities; and the

Court having jurisdiction to consider the matters raised in the Motion pursuant to 28 U.S.C.

§ 1334 and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012; and the Court having authority to hear the

matters raised in the Motion pursuant to 28 U.S.C. § 157; and venue being proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409; and consideration of the Motion and the

requested relief being a core proceeding that the Court can determine pursuant to 28 U.S.C.
1
    The Debtors in these cases, along with the last four digits (or five digits, in cases in which multiple Debtors
    have the same last four digits) of each Debtor’s federal tax identification number, are: CEI Acquisition, L.L.C.
    (1817); CEI Pipeline, L.L.C. (6877); Chaparral Biofuels, L.L.C. (1066); Chaparral CO2, L.L.C. (1656);
    Chaparral Energy, Inc. (90941); Chaparral Energy, L.L.C. (20941); Chaparral Exploration, L.L.C. (1968);
    Chaparral Real Estate, L.L.C. (1655); Chaparral Resources, L.L.C. (1710); Charles Energy, L.L.C. (3750);
    Chestnut Energy, L.L.C. (9730); Green Country Supply, Inc. (2723); Roadrunner Drilling, L.L.C. (2399); and
    Trabajo Energy, L.L.C. (9753). The Debtors’ address is 701 Cedar Lake Boulevard, Oklahoma City, OK
    73114.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.




RLF1 23875609v.1
                   Case 20-11947-MFW      Doc 5       Filed 08/16/20     Page 27 of 39




§ 157(b)(2); and due and proper notice of the Motion and opportunity for a hearing on the

Motion having been given to the Notice Parties, and it appearing that no other or further notice

need be provided; and the Court having reviewed and considered the Motion and the First Day

Declaration; and the Court having granted interim relief on the Motion on [•], 2020 (D.I. [•]); and

the Court having held, if necessary, a final hearing on the Motion (the “Hearing”); and the Court

having found that the legal and factual bases set forth in the Motion and at the Hearing, if any,

establish just cause for the relief granted herein; and the Court having determined that the relief

requested in the Motion being in the best interests of the Debtors, their creditors, their estates,

and all other parties in interest; and upon all of the proceedings had before the Court; and after

due deliberation and sufficient cause appearing therefor, it is hereby

         ORDERED, ADJUDGED AND DECREED THAT:

                   1.    The Motion is GRANTED, as set forth herein.

                   2.    The Debtors are authorized, but not directed, in their sole discretion, to

pay, in the ordinary course of their businesses, all Taxes and Fees to the Governmental

Authorities (including those Governmental Authorities listed on Exhibit C to the Motion),

whether arising before, on or after the Petition Date.

                   3.    Nothing in the Motion or this Final Order shall be construed as impairing

the Debtors’ right to contest the validity or amount of any Taxes and Fees allegedly due or owing

to any Governmental Authorities or priority or any claim or lien against the Debtors, and all

Debtors’ rights with respect thereto are hereby reserved.

                   4.    All applicable banks and other financial institutions are hereby authorized

to receive, process, honor, and pay any and all checks, drafts, wires, check transfer requests, or

automated clearing house transfers evidencing amounts paid by the Debtors under this Final



                                                  2

RLF1 23875609v.1
                   Case 20-11947-MFW      Doc 5       Filed 08/16/20   Page 28 of 39




Order whether presented prior to, on, or after the Petition Date. Such banks and financial

institutions are authorized to rely on the representations of the Debtors as to which checks are

issued or authorized to be paid pursuant to this Final Order without any duty of further inquiry

and without liability for following the Debtors’ instructions.

                   5.    Nothing in this Final Order or any action taken by the Debtors in

furtherance of the implementation hereof shall be deemed to constitute an assumption or

rejection of any executory contract or unexpired lease pursuant to section 365 of the Bankruptcy

Code, and all of the Debtors’ rights with respect to such matters are expressly reserved.

                   6.    Notwithstanding the relief granted herein and any actions taken hereunder,

nothing contained herein shall (a) create, nor is it intended to create, any rights in favor of, or

enhance the status of any claim held by, any person or entity or (b) be deemed to convert the

priority of any claim from a prepetition claim into an administrative expense claim.

                   7.    Nothing in this Final Order nor the Debtors’ payment of claims pursuant

to this Final Order shall be construed as or deemed to constitute (a) an agreement or admission

by the Debtors as to the validity of any claim against the Debtors on any ground, (b) a grant of

third party beneficiary status or bestowal of any additional rights on any third party, (c) a waiver

or impairment of any rights, claims or defenses of the Debtors’ rights to dispute any claim on any

grounds, (d) a promise by the Debtors to pay any claim, or (e) an implication or admission by the

Debtors that such claim is payable pursuant to this Final Order.

                   8.    The requirements of Bankruptcy Rule 6004(a) are satisfied by the contents

of the Motion.

                   9.    Any Bankruptcy Rule (including, but not limited to, Bankruptcy Rule

6004(h)) or Local Rule that might otherwise delay the effectiveness of this Final Order is hereby



                                                  3

RLF1 23875609v.1
                   Case 20-11947-MFW     Doc 5       Filed 08/16/20   Page 29 of 39




waived, and the terms and conditions of this Final Order shall be effective and enforceable

immediately upon its entry.

                   10.   The Debtors are authorized to take all such actions as are necessary or

appropriate to implement the terms of this Final Order.

                   11.   Notice of the Motion has been provided in accordance with the

Bankruptcy Code, the Bankruptcy Rules, and the Local Rules, and no other or further notice of

the Motion or the entry of this Final Order shall be required.

                   12.   The Court shall retain exclusive jurisdiction to hear and determine all

matters arising from or related to the implementation, interpretation, and enforcement of this

Final Order.




                                                 4

RLF1 23875609v.1
                   Case 20-11947-MFW     Doc 5    Filed 08/16/20    Page 30 of 39




                                          EXHIBIT C

                                Governmental Authorities List


                                FEDERAL/
    GOVERNMENTAL
                                  STATE/          DESCRIPTION               ADDRESS
    AUTHORITY NAME
                                 COUNTY
                                                                     P.O. Box 327320
Alabama Department of
                                State            Franchise           Montgomery, AL 36132-
Revenue
                                                                     7950
                                                                     P.O. Box 327320
Alabama Department of
                                State            Income              Montgomery, AL 36132-
Revenue
                                                                     7950
Alabama Department of                            Franchise Annual    600 Dexter Ave-S-105
                                State
Revenue                                          Filing Fees         Montgomery, AL 36130
                                                                     300 S. Grand
Alfalfa County Treasurer        County           Property Tax
                                                                     Cherokee, OK 73728
                                                                     319 N Church Street
Aransas County Tax A/C          County           Property Tax
                                                                     Rockport, TX 78382
                                                                     Business Services
                                                                     Division-State Capitol
                                                 Franchise Annual
Arkansas Secretary of State     State                                Building
                                                 Filing Fees
                                                                     Little Rock, AR 72201-
                                                                     1094
                                                                     P.O. Box 841262
Avenu Holdings LLC              County           Property Tax
                                                                     Dallas, TX 75284-1262
                                                                     P.O. Box 249
Beaver County Treasurer         County           Property Tax
                                                                     Beaver, OK 73932
                                                                     P.O. Box 140
Blaine County Treasurer         County           Property Tax
                                                                     Watonga, OK 73772
                                                                     P.O. Box 278
Caddo County Treasurer          County           Property Tax        Anadarko, OK 73005-
                                                                     0278
                                                                     201 North Choctaw
Canadian County Treasurer       County           Property Tax
                                                                     El Reno, OK 73036
                                                                     800 Hillside
Canadian ISD                    County           Property Tax
                                                                     Canadian, TX 79014
                                                                     25 A Street NW
Carter County Treasurer         County           Property Tax
                                                                     Ardmore, OK 73401




RLF1 23875609v.1
                   Case 20-11947-MFW     Doc 5       Filed 08/16/20   Page 31 of 39




                                FEDERAL/
    GOVERNMENTAL
                                  STATE/             DESCRIPTION              ADDRESS
    AUTHORITY NAME
                                 COUNTY
                                                                       P.O. Box 68
Cheyenne & Arapaho Tax
                                State            Severance             100 Redmoon Circle
Commission
                                                                       Concho, OK 73022
                                                                       P.O. Box 26910
Commissioner of the Land                         Royalty
                                State                                  Oklahoma City, OK
Office                                           Withholding
                                                                       73126
Cooke County Appraisal                                                 201 N Dixon Street
                                County           Property Tax
District Tax A/C                                                       Gainesville, TX 76240
Culberson County Appraisal                                             P.O. Box 550
                                County           Property Tax
District                                                               Van Horn, TX 79855
                                                                       P.O. Box 200
Custer County Treasurer         County           Property Tax
                                                                       Arapaho, OK 73620-0200
Cypress-Fairbanks ISD Tax                                              P.O. Box 203908
                                County           Property Tax
A/C                                                                    Houston, TX 77216-3908
                                                                       P.O. Box 5509
Delaware Secretary of State     State            Franchise             Binghamton, NY 13902-
                                                                       5509
                                                                       P.O. Box 176
Ellis County Treasurer          County           Property Tax
                                                                       Arnett, OK 73832
                                                                       P.O. Box 138
Fort Elliott CISD               County           Property Tax
                                                                       Briscoe, TX 79011
                                                                       14705 Woodforest Blvd
Galena Park ISD Tax A/C         County           Property Tax
                                                                       Houston, TX 77015
                                                                       722 Moody
Galveston County Tax A/C        County           Property Tax
                                                                       Galveston, TX 77550
                                                                       P.O. Box 489
Garfield County Treasurer       County           Property Tax
                                                                       Enid, OK 73702-0489
                                                                       201 W Grant, Room 9
Garvin County Treasurer         County           Property Tax
                                                                       Pauls Valley, OK 73075
                                                                       P.O. Box 280
Grady County Treasurer          County           Property Tax          Chickasha, OK 73023-
                                                                       0280
                                                                       112 E Guthrie Room 105
Grant County Treasurer          County           Property Tax
                                                                       Medford, OK 73759
Hansford County Tax                                                    14 Northwest Court
                                County           Property Tax
Assessor                                                               Spearman, TX 79081
                                                                       P.O. Box 4622
Harris County Tax A/C           County           Property Tax
                                                                       Houston, TX 77210-4622
                                                                       P.O. Box 959
Hemphill County Tax A/C         County           Property Tax
                                                                       Canadian, TX 79014
                                                                       624 Avenue H, Ste 101
Hockley County Tax Office       County           Property Tax
                                                                       Levelland, TX 79336


                                                 2

RLF1 23875609v.1
                   Case 20-11947-MFW      Doc 5       Filed 08/16/20   Page 32 of 39




                                 FEDERAL/
    GOVERNMENTAL
                                   STATE/             DESCRIPTION              ADDRESS
    AUTHORITY NAME
                                  COUNTY
                                                                        P.O. Box 429
Hudspeth Appraisal District      County           Property Tax
                                                                        Sierra Blanca, TX 79851
                                                                        200 N. Broadway, Ste 6
Hughes County Treasurer          County           Property Tax
                                                                        Holdenville, OK 74848
                                                                        P.O. Box 989
Hutchinson County Treasurer      County           Property Tax
                                                                        Stinnett, TX 79083-0989
                                                  Royalty               P.O. Box 660443
IRS Center                       Federal
                                                  Withholding           Dallas, TX 75266-0443
                                                                        Cincinnati, OH 45999-
IRS Department of Treasury       Federal          Other
                                                                        0150
                                                                        Eisenhower State Office
                                                                        Building
Kansas Board of Tax Appeals      State            Property Tax
                                                                        700 SW Harrison Ste 1022
                                                                        Topeka, KS 66603
Kansas Department of                                                    915 SW Harrison Street
                                 State            Sales
Revenue                                                                 Topeka, KS 66625-5000
                                                  Franchise Annual      120 SW 10th Ave
Kansas Secretary of State        State
                                                  Filing Fees           Topeka, KS 66612-1594
                                                                        201 S Main – Courthouse
Kay County Treasurer             County           Property Tax
                                                                        Newkirk, OK 74647
                                                                        P.O. Box 148
Kingfisher County Treasurer      County           Property Tax          Kingfisher, OK 73750-
                                                                        0148
Lafayette Parish Tax                                                    P.O. Box 52667
                                 County           Property Tax
Collector                                                               New Orleans, LA 70505
                                                                        109 N. Central Rm 109
Latimer County Treasurer         County           Property Tax
                                                                        Wilburton, OK 74578
                                                                        P.O. Box 129
Liscomb County Tax A/C           County           Property Tax
                                                                        Liscomb, TX 79056
                                                  Franchise Annual      8585 Archives Ave.
Louisiana Secretary of State     State
                                                  Filing Fees           Baton Rouge, LA 70809
                                                                        1700 Seventh St., Room
Matagorda County Tax A/C         County           Property Tax          203
                                                                        Bay City, TX 77414-5091
                                                                        P.O. Box 908002
Midland CAD Tax A/C              County           Property Tax
                                                                        Midland, TX 79708-0002
                                                  Franchise             P.O. Box 136
Mississippi Secretary of State   State
                                                  Annual Filing Fees    Jackson, MS 39205
Mississippi State Tax                             Franchise             PO BOX 23192
                                 State
Commissioner                                      Income                Jackson, MS 39225-3192
Mississippi State Tax                                                   PO BOX 23192
                                 State            Income
Commissioner                                                            Jackson, MS 39225-3192


                                                  3

RLF1 23875609v.1
                   Case 20-11947-MFW     Doc 5       Filed 08/16/20   Page 33 of 39




                                FEDERAL/
    GOVERNMENTAL
                                  STATE/             DESCRIPTION              ADDRESS
    AUTHORITY NAME
                                 COUNTY
Montague County Tax                                                    P.O. Box 8
                                County           Property Tax
Assessor-Collector                                                     Montague, TX 76251
Montana Department of                                                  P.O. Box 8021
                                State            Franchise
Revenue                                                                Helena, MT 59604-8021
                                                 Franchise             P.O. Box 202802
Montana Secretary of State      State
                                                 Annual Filing Fees    Helena, MT 59620-2802
Montgomery County                                                      P.O. Box 767
                                County           Property Tax
Treasurer                                                              Independence, KS 67301
                                                                       P.O. Box 998
Morton County Treasurer         County           Property Tax
                                                                       Elkhart, KS 67950
                                                                       325 Don Gaspar Ave,
New Mexico Secretary of                          Franchise
                                State                                  #300
State                                            Annual Filing Fees
                                                                       Santa Fe, NM 87501
New Mexico Tax and                                                     P.O. Box 25127
                                State            Franchise
Revenue Department                                                     Santa Fe, NM 87504-5127
                                                                       300 Courthouse Dr, #7
Noble County Treasurer          County           Property Tax
                                                                       Perry, OK 73077
                                                                       600 E Boulevard Ave,
North Dakota Secretary of                        Franchise Annual
                                State                                  Dept 108
State                                            Filing Fees
                                                                       Bismarck, ND 58505
                                                                       P.O. Box 2810
Nueces County Tax A/C           County           Property Tax          Corpus Christi, TX 78403-
                                                                       2810
                                                                       825 South Main, Ste 100
Ochiltree CAD Tax A/C           County           Property Tax
                                                                       Perryton, TX 79070
Office of Natural Resources                                            P.O. Box 5810
                                Federal          Other
Revenue (ONRR)                                                         Denver, CO 80217-5810
                                                                       P.O. Box 308
Okfuskee CAD Tax A/C            County           Property Tax
                                                                       Okemah, OK 74859
                                                                       P.O. Box 52000
Oklahoma Corporation
                                State            Other                 Oklahoma City, OK
Commission
                                                                       73152-2000
                                                                       2101 N Lincoln Blvd
Oklahoma Corporation
                                State            Other                 Oklahoma City, OK
Commission
                                                                       73105
                                                                       P.O. Box 268875
Oklahoma County Treasurer       County           Property Tax          Oklahoma City, OK
                                                                       73126-8875
                                                                       2300 N. Lincoln, Ste 101
                                                 Franchise Annual
Oklahoma Secretary of State     State                                  Oklahoma City, OK
                                                 Filing Fees
                                                                       73105-4897



                                                 4

RLF1 23875609v.1
                   Case 20-11947-MFW     Doc 5       Filed 08/16/20   Page 34 of 39




                                FEDERAL/
    GOVERNMENTAL
                                  STATE/             DESCRIPTION              ADDRESS
    AUTHORITY NAME
                                 COUNTY
                                                                       P. O. BOX 53423
Oklahoma Tax Commission         State            Severance             Oklahoma City, OK
                                                                       73152
                                                                       PO BOX 26920
Oklahoma Tax Commission         State            Franchise             Oklahoma City, OK
                                                                       73126
                                                                       PO BOX 26850
Oklahoma Tax Commission         State            Sales                 Oklahoma City, OK
                                                                       73126-0850
                                                                       PO BOX 26740
Oklahoma Tax Commission         State            Severance             Oklahoma City, OK
                                                                       73126-0740
                                                                       PO BOX 26860
                                                 Royalty
Oklahoma Tax Commission         State                                  Oklahoma City, OK
                                                 Withholding
                                                                       73126-0860
                                                                       P.O. Box 1569
Osage County Treasurer          County           Property Tax
                                                                       Pawhuska, OK 74056
                                                                       1209 12th Street
Palacios ISD Tax A/C            County           Property Tax
                                                                       Palacios, TX 77465-3799
                                                                       315 West 6th Ave, Ste 101
Payne County Treasurer          County           Property Tax
                                                                       Stillwater, OK 74074
Pottawatomie County                                                    325 N. Broadway, Ste 203
                                County           Property Tax
Treasurer                                                              Shawnee, OK 74801
Railroad Commission of                                                 P.O. Box 12967
                                State            Other
Texas                                                                  Austin, TX 78711-2967
                                                                       Roberts County Tax A/C
Roberts County Appraisal                                               County – Courthouse –
                                County           Property Tax
District                                                               P.O. Box 458
                                                                       Miami, TX 79059-0458
                                                                       P.O. Box 340
Roger Mills County Treasurer    County           Property Tax
                                                                       Cheyenne, OK 73628
                                                                       11411 CE King Pkwy, Ste
Sheldon ISD                     County           Property Tax          A
                                                                       Houston, TX 77044-7192
                                                                       401 Federal Street, Ste 4
State of Delaware               State            Franchise
                                                                       Dover, DE 19901
                                                                       101 South 11th Room 207
Stephens County Treasurer       County           Property Tax
                                                                       Duncan, OK 73533
Texas Comptroller of Public                                            P.O. Box 13528
                                State            Income
Accounts                                                               Austin, TX 78711-3528
Texas Comptroller of Public                                            111 E 7th Street
                                State            Sales
Accounts                                                               Austin, TX 78774-0100


                                                 5

RLF1 23875609v.1
                   Case 20-11947-MFW    Doc 5       Filed 08/16/20   Page 35 of 39




                                FEDERAL/
    GOVERNMENTAL
                                  STATE/            DESCRIPTION              ADDRESS
    AUTHORITY NAME
                                 COUNTY
                                                                      P.O. Box 509
Texas County Treasurer          County          Property Tax
                                                                      Guymon, OK 73942-0509
                                                Franchise Annual      P.O. Box 13697
Texas Secretary of State        State
                                                Filing Fees           Austin, TX 7811-3697
                                                                      P.O. Box 2569
Victoria County Tax A/C         County          Property Tax
                                                                      Victoria, TX 77902
                                                                      P.O. Box 1060
Wheeler County Tax Office       County          Property Tax
                                                                      Wheeler, TX 79096
                                                                      P.O. Box 7
Woods County Treasurer          County          Property Tax
                                                                      Alva, OK 73717
                                                                      1600 Main St., Ste 10
Woodward County Treasurer       County          Property Tax
                                                                      Woodward, OK 73801
                                                                      200 West 24th Street
                                                Franchise Annual
Wyoming Secretary of State      State                                 Cheyenne, WY 82002-
                                                Filing Fees
                                                                      0020
IRS                             Federal         Bankruptcy            Centralized Insolvency
                                                                      Operations
                                                                      P.O. Box 7346
                                                                      Philadelphia, PA 19101-
                                                                      7346
State of Alabama                State           Bankruptcy            Department of Revenue
                                                                      Legal Division
                                                                      ATTN: Commissioner
                                                                      P.O. Box 320001
                                                                      Montgomery, AL 36132-
                                                                      0001
State of Arkansas               State           Bankruptcy            Department of Finance
                                                                      and Administration
                                                                      Office of Revenue Legal
                                                                      Counsel
                                                                      PO Box 1272, Suite 2380
                                                                      Little Rock, AR 72203-
                                                                      1272
Delaware Division of            State           Bankruptcy            Attn: Bankruptcy
Revenue/Bankruptcy Service                                            Administrator
                                                                      Carvel State Building
                                                                      820 N. French Street, 8th
                                                                      Floor
                                                                      Wilmington, DE 19801
State of Kansas                 State           Bankruptcy            Department of Revenue
                                                                      Civil Tax Enforcement
                                                                      PO Box 12005
                                                                      Topeka, KS 66601

                                                6

RLF1 23875609v.1
                   Case 20-11947-MFW    Doc 5       Filed 08/16/20   Page 36 of 39




                                FEDERAL/
    GOVERNMENTAL
                                  STATE/  DESCRIPTION                        ADDRESS
    AUTHORITY NAME
                                 COUNTY
Louisiana Department of         State    Bankruptcy                   Bankruptcy Division
Revenue                                                               P. O. Box 66658
                                                                      Baton Rouge, LA 70896
Mississippi State Tax           State           Bankruptcy            Bankruptcy Section
Commission                                                            P.O. Box 22808
                                                                      Jackson, MS 39225-2808
Montana Department of           State           Bankruptcy            ATTN: Marci Gohn,
Revenue                                                               Bankruptcy Unit
                                                                      PO Box 1712
                                                                      Helena, MT 59604
State of New Mexico             State           Bankruptcy            Attorney General of New
                                                                      Mexico
                                                                      Attn: Bankruptcy Section
                                                                      201 Third Street NW,
                                                                      Suite 300
                                                                      Albuquerque, NM 87102
New Mexico Taxation &           State           Bankruptcy            Bankruptcy Section
Revenue Department                                                    PO Box 8575
                                                                      Albuquerque, NM 87198-
                                                                      8575
Secretary, New Mexico           State           Bankruptcy            PO Box 630
Taxation & Revenue                                                    Santa Fe, NM 87504-0630
Department
State of North Dakota           State           Bankruptcy            Office of State Tax
                                                                      Commissioner
                                                                      Department 127
                                                                      600 East Boulevard Ave.
                                                                      Bismark, ND 58505-0599
Oklahoma Tax Commission         State           Bankruptcy            Office of the General
                                                                      Counsel, Bankruptcy
                                                                      Section
                                                                      120 N. Robinson, Ste.
                                                                      2000W
                                                                      Oklahoma City, OK
                                                                      73102
Oklahoma Tax Commission         State           Bankruptcy            General Counsel’s Office
                                                                      100 N. Broadway Ave.,
                                                                      Ste. 1500
                                                                      Oklahoma City, OK
                                                                      73102




                                                7

RLF1 23875609v.1
                   Case 20-11947-MFW     Doc 5       Filed 08/16/20   Page 37 of 39




                                 FEDERAL/
    GOVERNMENTAL
                                   STATE/  DESCRIPTION                        ADDRESS
    AUTHORITY NAME
                                  COUNTY
Texas Comptroller of Public      State    Bankruptcy                   Texas Comptroller of
Accounts                                                               Public Accounts
                                                                       Revenue Accounting
                                                                       Division - Bankruptcy
                                                                       Section
                                                                       P.O. Box 13528 Capitol
                                                                       Station
                                                                       Austin, TX 78711-3528
State of Wyoming                 State           Bankruptcy            Department of Revenue
                                                                       Bankruptcy Unit
                                                                       122 W. 25th Street
                                                                       Cheyenne, WY 82002-
                                                                       0110
Office of State Treasurer        State           Unclaimed Property    100 North Union Street,
                                                                       Suite 636 Montgomery,
                                                                       AL 36104
Arkansas Unclaimed Property      State           Unclaimed Property    1401 West Capitol
Division                                                               Avenue, Suite 325
                                                                       Little Rock, AR 72201
Arizona Department of            State           Unclaimed Property    1600 W Monroe
Revenue                                                                Phoenix, AZ 85007-2650
California State Controller      State           Unclaimed Property    10600 White Rock Road,
                                                                       Suite 141
                                                                       Rancho Cordova, CA
                                                                       95670
Office of the State Treasurer    State           Unclaimed Property    1580 Logan Street, Ste.
                                                                       500
                                                                       Denver CO 80203
Office of the Chief Financial    State           Unclaimed Property    1101 4th St SW, Ste. 800
Officer                                                                W
                                                                       Washington, DC 20024
Department of Revenue            State           Unclaimed Property    1800 Century Boulevard
                                                                       NE
                                                                       Atlanta, GA 30345
State of Hawaii                  State           Unclaimed Property    P.O. Box 150
                                                                       Honolulu, HI 96810
Treasurer of State               State           Unclaimed Property    PO Box 10430
                                                                       Des Moines, IA 50306-
                                                                       0430
Idaho State Treasurer’s Office   State           Unclaimed Property    P.O. Box 83720
                                                                       Boise, ID 83720-9101
Office of the Indiana Attorney   State           Unclaimed Property    PO Box 2504
General                                                                Greenwood, IN 46142

                                                 8

RLF1 23875609v.1
                   Case 20-11947-MFW   Doc 5       Filed 08/16/20   Page 38 of 39




                                FEDERAL/
    GOVERNMENTAL
                                  STATE/  DESCRIPTION               ADDRESS
    AUTHORITY NAME
                                 COUNTY
Kansas State Treasurer          State    Unclaimed Property 900 SW Jackson, Ste 201
                                                            Topeka, KS 66612
Louisiana Unclaimed Property State       Unclaimed Property 1051 N. 3rd Street, Room
                                                            150
                                                            Baton Rouge, LA 70821-
                                                            9010
Massachusetts State Treasurer State      Unclaimed Property 1 Ashburton Place, 12th
                                                            Floor
                                                            Boston, MA 02108
Comptroller of Maryland         State    Unclaimed Property 60 West Street, Ste 102
                                                            Annapolis, MD 21401
Office of the State Treasurer   State    Unclaimed Property 111 Sewall Street
                                                            Augusta, ME 04333-0039
Minnesota Department of         State    Unclaimed Property 85 7th Place East, Suite
Commerce                                                    280
                                                            Saint Paul, MN 55101
Missouri State Treasurer’s      State    Unclaimed Property P.O. Box 210
Office                                                      Jefferson City, MO 65102
Office of the Mississippi State State    Unclaimed Property P.O. Box 138
Treasurer                                                   Jackson, MS 39205
Montana Department of           State    Unclaimed Property PO Box 5805
Revenue                                                     Helena, MT 59604-6308
NC Department of State          State    Unclaimed Property P.O. Box 20431
Treasurer                                                   Raleigh, NC 27619-0431
Nebraska State Treasurer        State    Unclaimed Property 809 P St.
                                                             Lincoln, NE 68508-1390
Department of Treasury          State    Unclaimed Property P.O. Box 214
                                                            Trenton, NJ 08625-0214
New Mexico Taxation &           State    Unclaimed Property 1100 South St. Francis
Revenue                                                     Drive
                                                            Santa Fe, NM 87504
Nevada Unclaimed Property       State    Unclaimed Property 555 E. Washington Ave,
                                                            Suite 5200
                                                            Las Vegas, NV 89101
Ohio Department of              State    Unclaimed Property 77 South High Street, 20th
Commerce                                                    Floor
                                                            Columbus, OH 43215-
                                                            6133
Oklahoma State Treasurer        State    Unclaimed Property 9520 N. May Ave., Lower
                                                            Level
                                                            Oklahoma City, OK
                                                            73120


                                               9

RLF1 23875609v.1
                   Case 20-11947-MFW   Doc 5    Filed 08/16/20   Page 39 of 39




                               FEDERAL/
    GOVERNMENTAL
                                 STATE/  DESCRIPTION               ADDRESS
    AUTHORITY NAME
                                COUNTY
Oregon Unclaimed Property      State    Unclaimed Property 775 Summer St. NE, Suite
                                                           100
                                                           Salem, OR 97301
Office of the Rhode Island     State    Unclaimed Property 50 Service Ave
General Treasurer                                          Warwick, RI 02886
State Treasurer of South       State    Unclaimed Property 1200 Senate Street, Suite
Carolina                                                   214
                                                           Columbia, SC 29201
South Dakota State Treasurer State      Unclaimed Property 124 E Dakota Ave
- UCP                                                      Pierre, SD 57501
Tennessee Department of        State    Unclaimed Property P.O. Box 190693
Treasury                                                   Nashville, TN 37219-0693
Virginia Department of         State    Unclaimed Property PO Box 2485
Treasury                                                   Richmond, VA 23218-
                                                           2485
Washington State Treasurer     State    Unclaimed Property PO Box 40200
                                                           Olympia, WA 98504-0200
State of Wisconsin             State    Unclaimed Property P.O. Box 8982
Department of Revenue                                      Madison, WI 53708-8982
Office of the West Virginia    State    Unclaimed Property 1900 Kanawha Boulevard
State Treasurer                                            East Charleston, WV
                                                           25305
Administrator of Unclaimed     State    Unclaimed Property 122 West 25th St., Suite
Property                                                   E300
                                                           Cheyenne, WY 82002
Office of the Treasurer        State    Unclaimed Property 55 Elm Street
                                                           Hartford, CT 6106
Florida’s Department of        State    Unclaimed Property 200 E Gaines Street
Financial Services                                         Tallahassee, FL 32399
Illinois State Treasurer       State    Unclaimed Property 219 State House
                                                           Springfield, IL 62706
Michigan Department of         State    Unclaimed Property PO Box 30756
Treasury                                                   Lansing, MI 48909
Office of the State            State    Unclaimed Property 110 State Street
Comptroller                                                Albany, NY 12236
Pennsylvania Treasury          State    Unclaimed Property 1101 South Front Street
                                                           Harrisburg, PA 17104-
                                                           2516
Texas Unclaimed Property       State    Unclaimed Property 111 E. 17th St
                                                           Austin, TX 78711
State of Vermont Office of the State    Unclaimed Property 109 State Street
State Treasurer                                            Montpelier, VT 05609


                                               10

RLF1 23875609v.1
